Citation Nr: 1032219	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-35 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.  The Veteran testified at a January 2007 Travel 
Board hearing that was held at the New York RO.

In June 2010, the Board remanded the issue of entitlement to 
service connection for prostate cancer, to include as secondary 
to Agent Orange exposure, for further development.  For the 
reasons discussed herein, the Board finds that further remand is 
required.

The Veteran's appeal also initially included the issues of 
entitlement to service connection for a back condition and 
service connection for a dental condition with nerve damage to 
the tongue.  These claims were granted in full by the Board in 
its June 2010 decision and remand and thus are no longer on 
appeal.


REMAND

Unfortunately, this matter must be remanded once again.

The Veteran contends that he has contracted prostate cancer as a 
result of exposure to Agent Orange during his active duty 
service.  In this regard, he makes various assertions regarding 
Agent Orange exposure.  He states that on July 7, 1968, he flew 
from Naha, Okinawa to Cam Ranh Bay, Vietnam as a part of his 
duties while assigned to the 777th Tac Alft Squadron.  He reports 
that he flew back to Naha, Okinawa the following day, July 8, 
1968.  He also contends that during that trip, he performed 
maintenance on the airplane (number 37826) to repair a mechanical 
problem.  He also reports that while he was stationed in Japan, 
he washed planes that had returned from service in Vietnam and 
was thereby exposed to Agent Orange.

In June 2007, the Board remanded this matter for further 
development which was to include efforts to obtain Air Force 
documents such as flight logs, flight records, and aircraft and 
maintenance logs, and other records that might corroborate the 
Veteran's reported exposure to Agent Orange.  Subsequently, the 
RO made various efforts to obtain the requested records which 
included an October 2009 "099" PIES request for the release of 
such records.  A documented response to that request is not in 
the claims file.

In June 2010, the Board again remanded the matter pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998), which held that a 
remand by the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  In its remand, 
the Board instructed that the RO "contact [National Personnel 
Records Center] (NPRC) to follow-up on its initial July 2009 
request."  Documentation in the claims file reflects that such 
efforts were made.  A June 2010 response from NPRC advised the RO 
that its July 2009 request was directed to the Joint Services 
Records Research Center (JSRRC), and, that if further assistance 
was required from JSRRC efforts should be made to contact the 
JSRRC coordinator.  No documented efforts have been made to 
follow-up with JSRRC in regard to the July 2009 request and June 
2010 response. 

As noted above, a remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the Board's remand 
orders.  Moreover, under 38 C.F.R. § 3.159(c)(2), VA is obliged 
to obtain relevant records from other Federal departments or 
agencies, including military records.  VA is required to make as 
many requests as are necessary to obtain such records, and may 
end such efforts only if it concludes that the records sought do 
not exist or that further efforts to obtain such records would be 
futile.  Cases in which VA may conclude that no further efforts 
are required include those in which the Federal department or 
agency advises VA that the requested records do not exist or that 
the custodian does not have them.

Although initial efforts to contact NPRC were made, as directed 
by the Board's June 2010 remand, no subsequent follow-up efforts 
with JSRRC were made, nor has there been a formal finding that 
the records sought do not exist or that further efforts would be 
futile.  Rather, the June 2010 response from NPRC suggests that 
the information sought may be obtained from JSRRC.  Under the 
circumstances, VA has not fully discharged its duty to obtain the 
Air Force documents that were sought in the Board's June 2007 and 
June 2010 remands.  Accordingly, the RO must make efforts to 
follow-up with JSRRC to obtain the Veteran's Air Force documents.  
Such efforts must continue until the RO has determined that those 
records either do not exist or that further efforts to obtain 
those records would be futile.  If the RO makes such a 
determination, documentation to that effect must be included in 
the claims file.

Accordingly, the case is REMANDED for the following action:

      1.  A letter should be sent to the Veteran 
explaining, in 	terms of 38 U.S.C.A. §§ 5103 and 
5103A, the need for 	additional evidence 
regarding his claim for service 	connection 
for prostate cancer, to include as secondary 
	to Agent Orange exposure.  This letter must 
inform the 	Veteran about the information and 
evidence that is 	necessary to substantiate 
the claim and provide 	notification of both 
the type of evidence that VA will 	seek to 
obtain and the type of evidence that is expected 
	to be furnished by the Veteran.  The 
Veteran should also 	be notified that further 
efforts are being undertaken to 	obtain Air 
Force documents from JSRRC.

2.  Continue to follow-up on its initial 
October 2009 "099" PIES request for Air 
Force documents such as flight logs, flight 
records, deck records, flight passenger 
manifests, and aircraft and maintenance 
logs showing that, while the Veteran was 
assigned to 777th Tac Alft Squadron (TAC), 
he flew from Naha, Okinawa to Cam Ranh Bay, 
Vietnam, as part of his duties on July 7, 
1968; that he flew from Cam Ranh Bay back 
to Naha on July 8, 1968; that, while in Cam 
Ranh Bay, he performed work on the plane 
(possibly number 37826) on either of those 
dates due to a jackscrew, flaps, or related 
mechanical problem; and/or that while 
assigned to duty in Japan, the Veteran 
washed planes that had returned from 
Vietnam.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.

As required under 38 C.F.R. § 3.159(c)(2), 
the RO must make as many requests as are 
necessary to obtain the requested records, 
and may end such efforts only if it 
concludes that the records sought do not 
exist or that further efforts to obtain 
such records would be futile.  If the RO 
reaches such a conclusion or the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
prostate cancer, to include as secondary to 
Agent Orange exposure, should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


